Citation Nr: 0317827	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-03 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than July 31, 
2000 for the granting of service connection for right hip and 
lumbar spine disabilities.

2.  Entitlement of an initial evaluation in excess of 10 
percent for arthritis of the lumbar spine associated with 
meningoccoccic arthritis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthralgia of the right hip associated with 
meningoccoccic arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had service from May 1970 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Seattle, 
Washington.  This decision granted secondary service 
connection for lumbar spine and right hip disabilities as a 
result of his service-connected meningoccoccic arthritis.  
Each disability was initially evaluated as 10 percent 
disabling.  The veteran is contesting the initial ratings as 
well as the effective dates assigned for the granting of 
service connection for the foregoing disabilities.

The veteran filed a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
As the matter of entitlement to TDIU benefits has not been 
adjudicated specifically, it is referred to the RO for 
initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The veteran also filed claims of service connection 
for arthritis of the toes, fingers, and left hip.  As these 
issues have not been adjudicated specifically, the Board 
refers such matters to the RO for initial adjudication.  Id.  

In January 2003, the veteran testified at a Board hearing 
sitting at the RO.  The acting Veterans Law Judge that 
conducted this hearing will make the final determination in 
this case.  38 U.S.C.A. § 7102(a) (West 2002).




REMAND

A review of the Statement of the Case (SOC) and Supplemental 
Statement of the Case (SSOC) indicates the RO refused to even 
consider the merits of the issues on appeal on the bases that 
the initial rating decision in January 2001 that granted 
service-connection was erroneous.  In fact, the RO 
acknowledged in the SOC of March 2002 that the effective date 
set for the award of service connection also appeared to be 
erroneous.  The RO obtained a medical opinion from a VA 
orthopedic surgeon in April 2002.  This surgeon indicated 
that he had done a thorough review of all evidence contained 
in the claims file.  In the SSOC of January 2003, the RO 
determined that this medical opinion ruled out any 
etiological connection between the veteran's in-service 
meningococcal septicemia and his current lumbar spine and 
right hip disabilities.  The RO's reasons and bases denied 
the claims on appeal on the grounds that the medical evidence 
did not support the award of secondary service connection for 
the lumbar spine and hip disabilities. 

In effect, the RO has determined that its grant of secondary 
service connection in January 2001 for lumbar spine and right 
hip disabilities was erroneous and, therefore, it will not 
entertain any grant of additional monetary benefits for these 
disorders.  The Board finds that this reasons and bases, 
outside of a determination to sever service connection, is 
inadequate, as it does not provide the veteran the 
opportunity to present legal argument on how his service-
connected disabilities warrant increased evaluations under 
38 C.F.R., Part 4 or an award of an earlier effective date 
under 38 C.F.R. § 3.400 (2002).  If the January 2001 decision 
granting service connection is erroneous, based on clear and 
unmistakable evidence to support such a finding, then the 
issues of entitlement to an earlier effective date and 
increased evaluations are moot and service connection should 
be severed.  See 38 C.F.R. § 3.105(d) (2002).  However, if 
there is no clear and unmistakable evidence that the January 
2001 decision was erroneous, then the RO is required to apply 
the provisions of 38 C.F.R. § 3.400 to determine the 
appropriate effective date and evaluate the disabilities 
under VA's Schedule for Rating Disabilities.  Without a 
determination on whether to sever the award of service 
connection under 38 C.F.R. § 3.105(d), the RO's current 
reasons and bases for denial are arbitrary and capricious.  
See Russell v. Principi, 3 Vet. App. 310, 315 (1992).  Based 
on this analysis, the Board finds that the issues on appeal 
and a determination of whether service connection awarded in 
January 2000 should be severed are inextricably intertwined.  
See Hoyer v. Derwinski, 1 Vet. App. 208 (1991).  On remand, 
the RO should determine whether secondary service connection 
for lumbar spine and right hip disabilities should be 
terminated prior to the adjudication of the issues on appeal.  

The veteran claimed at his Board hearing in January 2003 that 
VA personnel at the Port Angeles Coast Guard station medical 
clinic examined him in January 2000.  In addition, he has 
claimed that his VA compensation examination of February 2002 
was inadequate for rating purposes as this examiner fell 
asleep when questioning the veteran on his medical history 
and current complaints.  The veteran alleges that this 
examiner failed to note aspects of his related history and 
complaints.  In addition, the veteran testified that he 
experienced flare-ups of his low back and right hip 
disabilities.  A review of the February 2002 examination 
report reveals that the examiner failed to determine whether 
the veteran's level of functional ability was affected by 
such flare-ups.  See 38 C.F.R. § 4.40, 4.45 (2002); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  On remand, if 
service connection is not severed, then the RO should attempt 
to obtain his identified VA treatment records and obtain 
another VA examination that provides adequate opinions on the 
level of functional disability.

Finally, the President of the United States signed into law 
in November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In the current case, the SOC of March 2002 noted provisions 
of 38 C.F.R. § 3.159 that were no longer in effect.  (That 
is, the old provisions of 38 C.F.R. § 3.159 that informed the 
veteran he was still required to submit "evidence sufficient 
to justify a belief in a fair and impartial mind that the 
claim is well grounded...")  Based on this evidence, the Board 
finds that VA has failed to properly notify the claimant of 
the provisions of the VCAA or affirmatively determine that 
VA's actions are in compliance with the VCAA.  Therefore, 
this case must be remanded in order to ensure VA compliance 
with its duty to notify and assist the claimant.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Initially, the RO should determine 
whether the awards of secondary service 
connection for arthritis of the lumbar 
spine and arthralgia of the right hip 
(associated with meningoccoccic 
arthritis) should be severed under the 
provisions of 38 C.F.R. § 3.105(d).  All 
applicable notification requirements 
under this regulation and all other law 
and regulations (to include the VCAA) 
must be conducted.  If service connection 
is severed, the veteran should received 
notification of this decision and his 
appellate rights.  Only if a timely 
notice of disagreement and substantive 
appeal are received should this issue be 
referred for appellate consideration.  

2.  If it is determined that service 
connection for the lumbar spine and right 
hip disabilities is not to be severed, 
then provide the veteran appropriate 
notice regarding these issues under the 
VCAA.  Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  Ask the appellant to identify all VA 
and non-VA healthcare providers that have 
treated him since January 2003 for his 
low back and right hip disabilities.  
Make arrangements to obtain these and all 
other identified treatment records.  The 
RO should specifically request the VA 
Puget Sound Healthcare System (VAMC 
Seattle) and the U. S. Coast Guard to 
provide a copy of any January 2000 report 
of outpatient treatment conducted on the 
veteran at the Port Angeles Coast Guard 
Station.  All records obtained must be 
incorporated into the claims file.  If 
the January 2000 report is unavailable, 
the VA healthcare system and/or the U. S. 
Coast Guard must directly indicate this 
for the record.

4.  After the above development has been 
completed and all evidence received 
associated with the claims file, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
extend and severity of his arthritis of 
the lumbar spine and arthralgia of the 
right hip.  The claims file and must be 
made available to and reviewed by the 
examiner.  Please provide the examiner 
with the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All testing deemed necessary for a 
complete examination must be conducted, 
to include X-rays if appropriate.  After 
a review of the claims file, the 
orthopedic examiner should provide 
answers to the following questions.

a.  What is the range of motion in 
the lumbar spine and right hip?

b.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination of the low 
back and/or right hip?  The examiner 
should report the extent of any 
additional range of motion loss due 
to pain.

c.  To what extent does the veteran experience 
increased functional limitation in the lumbar 
spine and/or right hip (resulting from pain, 
weakness, instability, excess fatigability or 
incoordination) during flare-ups or after 
repeated use over a period of time?  If there 
is additional disability the examiner should 
report the degree of additional loss of motion 
due to such factors.  If the examiner cannot 
offer the requested opinion without engaging 
in speculation that fact should be noted and 
an explanation why provided.

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

6.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decisions with respect to these claims 
remain adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002) and 
consider all evidence received since the 
January 2003 SSOC.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(Continued on next page.)



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	M.L. Wright
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




